Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 25, 2018

The Court of Appeals hereby passes the following order:

A18A1052. IKENYO SHINE v. THE STATE.

      In March 2006, Ikenyo Shine pleaded guilty to felony murder and was
sentenced to life imprisonment. There is no record that Shine filed a direct appeal. On
January 9, 2007, Shine filed a motion to vacate a void sentence, which the trial court
denied. Shine then filed this direct appeal. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of felony murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring). The Supreme Court’s jurisdiction over murder
cases includes appeals from orders resolving post-judgment motions in such cases.
See Simpson v. State, 292 Ga. 764, 764-765 (740 SE2d 124) (2013). Accordingly,
Shine’s appeal is hereby TRANSFERRED to the Supreme Court for disposition.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/25/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.